UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2007 (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-52321 EconoShare, Inc. (Exact Name of Registrant as Specified in Its Charter) Nevada 13-4303398 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification Number) 1510 51 St. Brooklyn, NY 11219 (Address of Principal Executive Offices and Zip Code) Registrant’s Telephone Number, Including Area Code: (718)435-4111 (Address, including zip code, and telephone number, including area code, of registrant's principal executive office) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days: Yes þ No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesXNo As ofNovember 1, 2007 9,791,000 shares of common stock were outstanding. Transitional Small Business Disclosure Format (check one):Yes¨Nox PART I FINANCIAL INFORMATION Item 1 Financial Statements 1 Balance Sheet at September 30, 2007 and 2006 2 Statement of Cash Flows forQuarter Ending September 30, 2007 3 Statement of Operations for Quarter Ending September 30, 2007 4 Notes to Financial Statements 5 Item 2 Management Discussion & Analysis 7 Item 3 Financial Controls & Procedures 9 PART II OTHER INFORMATION Item 1 Legal Proceedings 9 Item 2 Changes in Securities 9 Item 3 Default Upon Senior Securities 9 Item 4 Submission of Matters to a Vote of Securities Holders 9 Item 5 Other Information 9 Item 6 Exhibits And Reports on Form 8K 10 1 Item 1. Financial Statements: ECONOSHARE, INC. A Development Stage Company Balace Sheet at as SEPTEMBER 30 2007 Unaudited JUNE 30 2007 ASSETS CURRENT ASSETS Cash and cash equivalents $ 1,602 $ 11,797 Total Current Assets $ 1,602 $ 11,797 LONG TERM ASSETS Patent pending 4,625 4,625 Web site development costs/ Software Asset -net of amortization 6,375 6,750 Deferred tax asset 0 0 Total Long Term Assets 11,000 11,375 Total Assets $ 12,602 $ 23,172 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accrued expenses $ 0 $ 4,000 Due to Officers 500 500 Total Current Liabilities $ 500 $ 4,500 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY Preferred stock, $.001 par value, Authorized 10,000,000 shares ; none issued Common stock, $.0001 par value, Authorized 100,000,000 shares; Issued and outstanding9,791,000 978 978 Additional paid in capital 107,977 98,977 Deficit accumulated during the development stage $ (96,853 ) $ (81,283 ) Total Stockholders' Equity 12,102 18,672 Total Liabilities and Stockholders' Equity $ 12,602 $ 23,172 The Accompanying Notes are an Integral Part of the Financial Statements 2 ECONOSHARE, INC. A Development Stage Company Statement of Cash Flows For the ThreeMonth Period Ended Accumulated For the Quarter Ended From Inception September 30 September 30, August 2, 2005 2007 2006 September 30, 2007 (Unaudited) (Unaudited) Cash flows from operating activities Net loss $ (15,570 ) $ (9,436 ) $ (96,853 ) Adjustments to reconcile net loss to net cash provided by operating activities: Amortization 375 0 1,125 Shares Issued for Services Rendered 0 0 7,500 Expenses Incurred but not paid credited to 9,000 9,000 71,000 additional paid in capital Changes in assets and liabilities: Accrued Expenses $ (4,000 ) 0 $ 0 Officer's Loan 0 475 500 Net cash used in operating activities $ (10,195 ) $ 39 $ (16,728 ) Cash flows from investing activities Net cash used in investingactivities Website 0 0 (7,500 ) Patent 0 0 (4,625 ) Net Cash from Investing activities 0 0 (12,125 ) Cash flows from financing activities Proceeds from sale of A units 0 8,600 29,550 Proceeds from issuance of shares to Officers 0 0 905 Net cash provided by financing activities 0 8,600 30,455 Net increase decrease in cash and cash equivalents $ (10,195 ) $ 8,639 $ 1,602 Cash and cash equivalents, beginning of period 11,797 8,633 0 Cash and cash equivalents, Seotember 30, 2007 and 2006 1,602 $ 17,272 $ 1,602 Supplemental disclosures Noncash investing and financing activities: Issuance of common stock in exchange for services in connection with web site development costs 0 $ 0 Expenses incurred credited to additional paid in capital 9,000 $ 9,000 The Accompanying Notes are an Integral Part of the Financial Statements 3 ECONOSHARE, INC. A Development Stage Company Statement of Operations For the Periods Accumulated Three Month Period Ended From Inception September 30 September 30 August 2, 2005 2007 2006 September 30, 2007 (Unaudited ) (Unaudited) REVENUES $ 0.00 $ 0.00 $ 0.00 OPERATING EXPENSES General and administrative $ 6,570 $ 3,436 $ 85,136 Officers compensation 9,000 6,000 53,100 Total operating expenses $ (15,570 ) $ 9,346 $ (96,853 ) Income (loss) from operations $ (15,570 ) $ (9,346 ) $ (96,853 ) OTHER INCOME Interest Income 0 0 Loss before income taxes $ (15,570 ) $ (9,346 ) 0 Income tax benefit 0 0 0 NET LOSS $ (15,570 ) $ (9,346 ) $ (96,853 ) LOSS PER COMMON SHARE- Basic and Diluted $ 0.00 $ 0.00 $ 0.00 WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING 9,791,000 9,370,000 The Accompanying Notes are an Integral Part of the Financial Statements 4 ECONOSHARE, INC. A Development Stage Company NOTES TO FINANCIAL STATEMENTS For the Quarter Ending September 30, 2007 NOTE 1 - FORMATION AND BUSINESS OF THE COMPANY. EconoShare, Inc. was organized on August 1, 2005 in the State of Nevada. EconoShare, Inc. is a development stage company established for the purpose of providing a centralized market place for businesses to share idle resources, via sharing arrangements between owners of such assets . NOTE 2 -SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Fiscal year end The Company has chosen June 30, as its fiscal year end. USE OF ESTIMATES: The preparation of financial statements in conformity with general accepted accounting principles requires management to make estimates and assumptions that affect the reported amount of assets and liabilities, revenue and expenses as well as the disclosure of contingent assets and liabilities in the financial statements. Actual results could differ from those estimates. Cash and cash equivalents Cash and cash equivalents consists of cash, money market funds and other highly liquid investments with a maturity of three months or less from the date of purchase. The Company has not experienced any losses on its cash or cash equivalents. INVESTMENTS Investments include marketable common stock securities traded on the stock exchange. The marketable securities are classified as available for sale, and are measured at fair value in the balance sheet. Unrealized gains and losses on investments are recorded net of tax as a separate component of stockholders' equity. Gains and losses on securities sold are determined based on the specific identification method. During the current period the Company had no marketable securities or investments. PROPERTY AND EQUIPMENT Property and equipment are recorded at cost and depreciated or amortized over the estimated useful lives of the assets (three to five years) using the accelerated depreciation method allowed by the Internal Revenue Code. NOTE 2 -SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES REVENUE RECOGNITION The Company recognizes revenue on the accrual basis as the related services are provided to customers and when the customer is obligated to pay for such services. EARNINGS (LOSS) PER SHARE In accordance with Statement of Financial Accounting Standards No. 128, "Earnings per Share", the computation of net loss per share is based upon the weighted average number of common shares issued and outstanding for the reporting period. Common stock equivalents related to options, warrants and convertible securities are excluded from the computation when the effect would be antidiliutive NOTE 3- LIQUIDITY & PROFITABILITY- GOING CONCERN The Company is newly developed and has had no income since inception, which raises substantial doubt about its ability to continue as a going concern. The continuation of the Company as a going concern is dependent upon the Company's ability to obtain additional financing and upon future profitable operations. NOTE 4 -INCOME TAXES The Company accounts for income taxes in accordance with Statement of Financial Accounting Standards No. 109 , (SFAS 109) " Accounting for Income Taxes." Under the asset and liability method, deferred income taxes are recognized for the tax consequences of "temporary differences" by applying enacted statutory tax rates applicable to future years to differences between the financial statements carrying amounts and the tax bases of existing assets and liabilities. Under SFAS 109, deferred tax assets may be recognized for temporary differences that will result in deductible amounts in future periods. A valuation allowance is recognized, if on the weight available evidence, it is more likely than not that some portion or the entire deferred tax asset will not be realized. NOTE 5 -INTELLECTUAL PROPERTY Patent Pending: In December 2005 the Company applied for a patent on its EconoShare Resource sharing infrastructure. The Company incurred an aggregate of $4,625 for both the Patent and Trademark in legal expenses and filing fees which have been capitalized . 5 ECONOSHARE, INC. A Development Stage Company NOTES TO FINANCIAL STATEMENTS For the Quarter Ending September 30, 2007 Website In August 2005, the Company engaged the services of a software developer, which is a related party , to develop the websites in exchange of the issuance of 150,000 shares of Common Stock and Common Stock purchase warrants valued at $7,500. The website was launched in January 2007 at which time the Company began amortizing the asset. During the fiscal period ended June 30, 2007 the sum of $750 was amortized. During this period ended September 30, 2007, the Company amortized an addtional $375.00 for an aggregate of $1,125 to date. NOTE 7-OFFICERS ' COMPENSATION The officer has taken no actual compensation since inception. For financial statement purposes on the Statement of Operations -officer's compensation has been charged in the amount of $ 6,000 in thecurrent quarterly period. Additional Paid in Capital has been credited for the corresponding amount. NOTE 8-COMMITMENTS AND CONTINGENCIES The Company is occupying the premises of its President rent-freeFor financial statement purposes rent has been charged $3,000 and additional paid in capital has been credited in the current period for rent expense not paid. NOTE 8-LEGAL PROCEEDINGS: There are no material legal proceedings to which the Company is a party to or which any of their property is subject. Hyman Schwartz, who is our President and CEO is also the president and principal shareholder of The Hyett Group, LTD. NOTE 10- STOCKHOLDERS' EQUITY The Company's authorized capital stock consists of 200,000,000 shares of common stock (par value of $0.0001 and 10,000,000 shares of preferred (par value of $.0001. The Company issued 9,050,000 common shares to its founders at par value for an aggregate of $905.00 In August 2005 the Company engaged the services of a software developer to develop its website . In payment of the above the Company issued 150,000 shares of Common Stock and Common Stock purchase warrants valued at $7,500. From September 2005 until June 2006 the Company sold 409,500 shares of Common Stock and Common Stock Purchase warrants to various investors @$0.05 per share. For each share of Common Stock the subscriber received ( 1 ) Series A Warrant exercisable @ $0.25 per Share, one ( 1 ) Series B Warrant exercisable @ $.50 per Share, one (1) Series C Warrant exercisable @ $1.00 per Share, one (1) Series D Warrant exercisable at $1.50. Each Warrant is exercisable into one share of Common Stock. EconoShare, Inc. has the option to "call" all the Warrants presently outstanding (the "Warrant Call"). EconoShare, Inc. may exercise the Warrant Call by giving to each Warrant Holder a written notice of call (the "Call Notice") during the period in which the Warrant may be exercised. The Warrant Holders shall exercise their Warrant rights and purchase the Warrant Shares and pay for the Warrant Shares within fourteen (14) business days of the date of the Call Notice. Thereafter, the Warrants will no longer be exercisable. 6 From July 2006 until September 27, 2006 the Company sold 181,500 shares of Common Stock and Common Stock Purchase warrants to various investors @$0.05 per share.On 10-3-06theCompany sold 10,000 shares of Common stock and Common Stock Purchase Warrants @ .05 per share for an aggregate of $500. For each share of Common Stock the subscriber received ( 1 ) Series A Warrant exercisable @ $0.25 per Share, one ( 1 ) Series B Warrant exercisable @ $.50 per Share, one (1) Series C Warrant exercisable @ $1.00 per Share, one (1) Series D Warrant exercisable at $1.50. Each Warrant is exercisable into one share of Common Stock. EconoShare, Inc. has the option to "call" all the Warrants presently outstanding (the "Warrant Call"). EconoShare, Inc. may exercise the Warrant Call by giving to each Warrant Holder a written notice of call (the "Call Notice") during the period in which the Warrant may be exercised. The Warrant Holders shall exercise their Warrant rights and purchase the Warrant Shares and pay for the Warrant Shares within fourteen (14) business days of the date of the Call Notice. Thereafter, the Warrants will no longer be exercisable. The company paid no salary or rent. For financial statement purposes officer compensation for the quarter ending September 30, 2007 in the amount of $6,000 and rent in the amount of $3,000 has been charged on the statement of operations and a corresponding amount was credited as additional paid in capital. No preferred shares have been issued. It is within the discretion of the Board of Directors to determine the preferences of the preferred stock. The Company has not yet determined the preferences of the preferred stock NOTE 10-SUBSEQUENT EVENTS In October 2007, Hyman Schwartz extended the credit facilty of $25,000 to November 2008 and agreed to waive all interest charges. During October 2007, the company drew down the sum of $10,000 from the credit facility provided by Hyman Schwartz. Item 2: Management Discussion and Analysis and Plan of Operations: We are a development stage Company. We developed a software application for a Business to Business Asset Sharing Website, was launched in January 2007 at our domain location, www.EconoShare.com. We anticipate the website will serve businesses across many segments of our economy that have idle or excess resources, assets, or capacity which they are seeking to offer for a sharing arrangement, with businesses that have a need for these assets and resources. We have not generated any revenues to date and we have not been successful in recruiting any members to our website. In accordance with Rule 405 of the Securities Act of 1933 As of the date hereof, we are deemed to be and can be defined as a " shell" company, a registrant, other than an asset backed-issuer, that has no or nominal operations, and either (i) no or nominal assets, (ii) assets consisting solely of cash and cash equivalents, (iii) assets consisting of any amount of cash and cash equivalents and nominal other assets. 7 PLAN OF OPERATIONS Considering the importance of building a critical mass of both owners and potential sharers of resources, to post their requirements onto our website, we plan to initially waive any fees for listing "Resources Available" and "Resources Wanted". Thus we do not anticipate generating revenues in the year 2007and in the initial two quarters of 2008. In order to expand our business to a level in which we are can expect to generate revenues to both cover our expenses and to grow our business, we will need to raise additional funds to launch an aggressive marketing campaign to educate our target market of our available services in hope of gaining critical mass to our website, which is necessary to attract member participants. We will also require additional funds for further development of our website in order to be competitive and to respond to Users needs. No significant purchases of equipment are anticipated; however, a substantial surge in traffic and/ or membership could necessitate the purchase of our own designated servers. We expect to require a minimum of $150,000-$350,000 for the next twelve months, in order to execute our marketing plan and expand our business; and hire key employees for marketing and building strategic alliances. The timing and the extent of the marketing effort will be dependent upon our raising capital in order to cover the anticipated costs of our marketing and business expansion. We will not be able to initiate this phase of our development unless we raise additional funds. We plan to seek additional funds through a private placement of shares. We have no current commitments for funds from prospective investors and thus we cannot assure you that we will be successful at raising additional funds. We intend to meet our long-term liquidity needs through available cash and cash flow as well as through additional financing from outside sources. We anticipate raising additional funds from the possible exercise of Warrants or equity financing with private investors. We currently have not entered into any with any funding agreements. Our outstanding Warrants are exercisable at prices between $0.25 and $1.50 per share of Common Stock.
